Citation Nr: 1043406	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  09-16 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a respiratory disability to 
include interstitial fibrosis, chronic pleuritis, chronic 
peribronchiolitis, and emphysema, to include as due to asbestos 
exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel





INTRODUCTION

The Veteran served on active duty from March 1970 to April 1974 
and from December 1974 to October 1976.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Waco, Texas (RO).  

The issue has been recharacterized to comport with the Veteran's 
original claim.


REMAND

Additional development is required before a decision can be made 
on the Veteran's appeal.

When adjudicating claims involving asbestos exposure, VA must 
determine whether or not military records demonstrate evidence of 
asbestos exposure during service, develop whether or not there 
was pre-service and/or post-service occupational or other 
asbestos exposure, and determine whether there is a relationship 
between asbestos exposure and the claimed diseases.  See M21-1MR, 
Part IV, Subpart ii, Chapter 2, Section C.  

The RO requested the Veteran's service personnel records, and the 
National Personnel Records Center's May 2007 response memorandum 
indicates that a microfiche version of those records was mailed.  
However, that microfiche or other type copies of the Veteran's 
service personnel records are not associated with the claims 
file.  It also does not appear that the RO attempted to 
conclusively determine whether the Veteran was exposed to 
asbestos.  This must be accomplished, especially in light of the 
August 2007 VA examiner's conclusion that the Veteran was likely 
exposed to asbestos in light of his service in the United States 
Navy and his job responsibilities during that time.

Additionally, the evidence of record reflects that after being 
treated for a collapsed lung in August 1982, the Veteran's 
medical diagnoses on hospital discharge included severe emphysema 
with interstitial fibrosis, chronic pleuritis, and recurrent 
pneumothorax secondary to ruptured emphysematous bleb.  Private 
treatment records dated from April 2002 to March 2007 continued 
to show diagnoses of emphysema with related bullous, and 
recurrent pneumothorax, as well as a new diagnosis of chronic 
obstructive pulmonary disease as of March 2007.  

Although these private treatment records were of record at the 
time of the August 2007 VA examination, the August 2007 VA 
examiner only commented on the more recent diagnoses.  While 
opining that there were no signs to suggest significant asbestos 
exposure on his imaging studies, the examiner did not address the 
interstitial fibrosis or chronic pleuritis noted in the August 
1982 private records.  He also did not opine as to whether any of 
the Veteran's currently diagnosed respiratory disorders, to 
include both emphysema, as well as those other disorders commonly 
associated with asbestos exposure, were related to service, or to 
another cause, such as the Veteran's long-term tobacco abuse.

As the August 2007 VA examiner failed to address this question, 
and the Board is prohibited from exercising its own independent 
judgment to resolve medical questions, a new VA medical opinion 
is required.  See Charles v. Principi, 16 Vet. App. 370 (2002); 
Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999); see also 38 
C.F.R. § 3.159(c) (4) (2010) (a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim).  

Concomitantly and significantly, the RO failed to address the 
other respiratory disabilities the Veteran asserts are related to 
his service.

Accordingly, the case is REMANDED for the following actions:  

1.  Take appropriate action to develop 
evidence of whether the Veteran was 
exposed to asbestos during service, to 
specifically include seeking information 
as to whether his job duties involved 
working with or near asbestos.  
Thereafter, make a determination of 
whether and to what extent the Veteran was 
exposed to asbestos in service, as 
outlined in VA Manual M21-1MR.  Associate 
all development efforts and any negative 
responses with the claims folder. 

2.  Schedule the Veteran for a VA 
examination, with a VA examiner other than 
the one who conducted the August 2007 VA 
examination, to determine the nature and 
etiology of any respiratory disability 
found.  The claims file and a copy of this 
Remand should be provided to and reviewed 
by the VA examiner in conjunction with the 
examination.  A chest x-ray, pulmonary 
function tests, and/or other necessary 
diagnostic studies should be conducted.  

After review of the claims file and 
current clinical findings, the examiner 
should provide an opinion as to whether 
there is objective medical evidence of 
asbestos exposure residuals; if so, such 
residuals should be specified.  The 
examiner should also state whether it is 
at least as likely as not (i.e. 50 percent 
or greater) that any chronic respiratory 
disorder found on examination is related 
to the Veteran's military service, to 
include asbestos exposure if such was 
found by the Joint Services Records 
Research Center (JSRRC).  If the examiner 
concludes that there is a more likely 
cause of the Veteran's currently diagnosed 
respiratory disorder (s), same should be 
indicated.  A complete rationale for all 
opinions expressed should be provided, 
citing to specific documents in the claims 
file and/or current clinical findings, as 
appropriate.

3.  Notify the Veteran that it is his 
responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2010).  If the Veteran 
does not report for the aforementioned 
examination, obtain documentation showing 
that notice scheduling the examination was 
sent to the last known address of record, 
and indicate whether any notice that was 
sent was returned as undeliverable.

4.  After undertaking the development 
above, readjudicate the Veteran's claim.  
If the benefit sought on appeal remains 
denied, provide a supplemental statement 
of the case to the Veteran and his 
representative, and an appropriate period 
of time in which to respond.  Thereafter, 
return the appeal to the Board for 
appellate review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. § 
20.1100(b) (2010).
